Title: To James Madison from Joseph Jones, 10 February 1795
From: Jones, Joseph
To: Madison, James


Dr. Sr.
10th. Febry. 1795
Mr. Brent has lately published a small Pamphlet in answer to Mr. Lees address to the people of the District. This as well as the one you sent me are ample expositions of Lees conduct in Congress and will prove satisfactory to those who will be at the trouble to read and are capable of judging of them—the bulk of the people are not so and will not examine them. Had Mr. Brent in his letter to the people confined himself to some striking objections to his Antagonists conduct and which from their nature were most likely to reach their feelings, and have avoided so lengthy a discussion, it wod. have been more generally read by them and better understood, in that respect and that only Lee’s will have the most influence among the people, at le[a]st I fear so, as it is comparatively short and soon read over. I am willing to suppose, tho’ I lament the event, that Monroe had written his friends by the advise boat that was taken, as an apology for the tradiness [sic] of his communications of which I think we have some reason to complain. The period of the Session approaching I presume you have decided your course for the interval and where you mean to spend your Summer. Wolcott I see succeeds Hamilton. The trading part in particular and others in general appear muc⟨h⟩ pleased to hear Jay has concluded his embassy so favour⟨ably⟩ as represented by private communications. You no doubt have or soon will have the official information. There appears little hope of peace from the last accounts which seem to contradict our preceeding intelligence. Yr friend & Servt
Jos: Jones
